DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 11/04/2021. As directed by the amendment: claims 25, 26, 36, 40, 43 have been amended; claims 1-24, 37, 39, 42, 44 have been cancelled.  Thus, claims 25-36, 38, 40-41, 43, 45-52 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, the claim depends on the claim 44 (which has been cancelled) therefore render the scope of the claims unclear and indefinite. For the purpose of examination, the claim is interpreted as depending on claim 25.

	


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-30, 35, 36, 38, 43, 45-47 and 50-52  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centen et al. (US 2010/0228166)   in view of Pasquero et al. (US 2011/0210926) and Centen et al. (US 2008/0171311) and further in view of Houston et al. (US 2006/0290662)
Regarding claims 25 and 43, Centen ‘166 et al. discloses a system for managing cardiopulmonary resuscitation (CPR) treatment (see [0015]) to a person in need of emergency assistance (see abstract), the system  (fig. 1) comprising:
a chest compression assembly (“a structure placed on the chest of the patient, such as a block, pad 6 or other suitable structure”, see figs. 1-2, 7-8 and 30 and [0059]) configured to be placed on a chest (best seen in fig. 1) of the person 3 (fig. 1) in need of emergency assistance (see [0059]), the chest compression assembly comprising: 
a housing (“sheath or housing”, see fig. 7 and [0023]) upon which a rescuer places his/her hands (see fig. 1) to provide CPR to the person in need of emergency assistance; 
one or more sensors 2 (“position sensor 2”, see fig. 7) positioned within the housing (“the position sensor 2 is provided in a structure placed on the chest of the patient, such as a block, pad 6 or other suitable structure”, see [0059])  and adapted to measure information indicative of CPR being provided to the person in need of emergency assistance (“chest compression parameters, including chest compression depth, during administration of CPR”, see [0058])

an output interface 40 (“feedback 40”, fig. 24, see [0115]) provided on the housing (see [0115]) and configured to generate a pattern of haptic feedback for the rescuer (“a feedback component, for example through audible, visual and/or tactile feedback”, see [0061]) [NOTE: tactile feedback is a type of haptic feedback], while the chest compression assembly 6 is being held (fig. 1, see [0059])
processing circuitry operatively coupled with the sensor interface in communication with the output interface, the processing circuitry and configured to receive input from the one or more sensors (see [0058]), generate an indication of quality of the CPR (“processor in the system determines the position of the position sensor relative to the reference sensor based on the signal. Based on the determined position, the processor determines the chest compression parameters, including chest compression depth, during administration of CPR”, see [0058]) being provided to the person in need of emergency assistance; and provide the indication to the output interface to generate the pattern of haptic feedback for the rescuer (“position information may be used by the processor to determine a chest compression parameter, such as chest compression depth. The chest compression parameter (e.g., chest compression depth) may be provided to the user through a feedback component, for example through audible, visual and/or tactile feedback”, see [0061])
166 does not disclose that the output interface configured to generate a pattern of haptic feedback is a haptic vibrator positioned within the housing configured to generate a pattern of haptic feedback. However, Pasquero et al. teach a portable electronic device 100 and method of providing tactile feedback (see abstract), the device 100 (fig. 10) comprising a housing 1002 (see [0063]) and a haptic vibrator 120 (“vibrator motors”, see [0062]) positioned within the housing 1002 (fig. 10) configured to generate a pattern of haptic feedback (“providing tactile feedback”, see [0062]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Centen et al. ‘166 ‘s reference, such that the output interface comprising a haptic vibrator positioned within the housing configured to generate a pattern of haptic feedback, as suggested and taught by Pasquero et al., for the purpose of providing useful information in the form of tactile feedback without looking at the device (see [0016])
Centen et al. ‘166 does not disclose that wherein the pattern of haptic feedback comprises a first pattern to provide a first type of information to the rescuer and a second pattern to provide a second type of information to the rescuer. However, Centen et al. ‘311 teaches a CPR assist system that can be used for training or improving cardiopulmonary resuscitation procedures (see abstract), the system comprising at least one sensor for measuring at least one parameter to assist in cardiopulmonary resuscitation; at least one feedback component for conveying feedback information based on the parameter to the performer for assisting the performer in performing cardiopulmonary resuscitation; and a processing unit configured to receive the at least one parameter from the at least one sensor and to send information based on the vibration), which may be used to control “the rate of compression” (first type of information) and other additional types of tactile feedback may be given to the user when “the compression depth” (second type of information) is to shallow or deep (see Centen et al. ‘311 [0105]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Centen et al. ‘166 ‘s reference, such that the pattern of haptic feedback comprises a first pattern to provide a first type of information to the rescuer and a second pattern to provide a second type of information to the rescuer, as suggested and taught by Centen et al. ‘311, for the purpose of enhancing training or improving cardiopulmonary resuscitation procedures during use (see Centen et al. ‘311’s abstract) 
Centen et al. ‘166 in view of Centen et al. ‘311 teach that the first pattern of the pattern of haptic feedback includes a vibration, which provides an indication to the rescuer of a target rate of chest compressions to be administered as the first type of information (“tactile feedback (e.g., a small vibration), which may be used to control the rate of compression”, see [0105] of Centen et al. ‘311); and wherein the second pattern of the pattern of haptic feedback includes a vibration (other types of tactile feedback may be given to the user when “the compression depth” is to shallow or deep, see [0105] of Centen et al. ‘311), but does not disclose that  wherein the first pattern of the pattern of haptic feedback providing a first type of information that includes a periodic vibration providing an indication of a target rate of chest compressions, and wherein the second pattern of the pattern of haptic feedback providing a second continuously throughout the duration of a specified haptic effect, or can be pulsed (periodic) on and off during the haptic effect, wherein by pulsing vibration actuators on and off the user feels only a small number of vibrations, then feels a pause, and then the vibration resumes (see [0252]).Therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combined references, such that the first pattern of the pattern of haptic feedback includes a periodic vibration, and wherein the second pattern of the pattern of haptic feedback includes a continuous vibration, as suggested and taught by Houston et al, for the purpose of creating various haptic effects by selecting suitable types of feedback, such as  periodic vibration in order to generating secondary sensations associated with the frequency of pulsing the actuators on and off (see Houston’s [0252]) which can be used to control the target rate of compression (see Centen ‘311’s [0105]) and continuous vibration which can be used to control the depth of chest compression (see Centen ‘311’s [0105]) as desired.
Regarding claims 26-30, Centen et al. ‘166 discloses  wherein the output interface is configured to generate at least one of audible feedback and visual feedback based on the indication of the quality of the CPR (“a feedback component, for example through audible, visual and/or tactile feedback”, see [0061]); wherein the sensor interface is configured to receive input from an accelerometer (see [0106] and claims 34-35 on p. 13); wherein the indication of quality of the CPR is based on one or more target CPR parameters (“effective compression rate may be 100 chest compressions 
Regarding claims 35, 36, 38 and 45-47, Centen et al. ‘166 discloses further comprising  defibrillation electrodes 50 (fig. 29, see [0053]) coupled to the chest compression assembly (see [0119]); wherein the output interface  is arranged so as to rest adjacent a rescuer's hands (see output interface 52 in fig. 31 and output interface 40 in figs. 23-24) during performance of CPR chest compressions; and wherein the one or more sensors include at least one accelerometer (see [0106] and claims 34-35 on p. 13); wherein the defibrillation electrodes 50 and the chest compression assembly are coupled together via a wiring harness (see fig. 29); wherein the defibrillation electrodes 50 and the chest compression assembly are adapted to be operatively connected with a defibrillator 1 (see fig. 29, [0053] and “base unit is a defibrillator”, see [0110]);  wherein the defibrillation electrodes 50 and the chest compression assembly are adapted to be operatively connected with the defibrillator 1 via a wire (see wire in fig. 29 and “a wire for coupling”, see [0060]).
Regarding claims 50-52, Centen et al. ‘311 further teaches that the pattern of haptic feedback is provided to guide the rescuer in performing CPR (“real-time guide”, .

Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centen et al. ‘166/Pasquero et al/Centen et al. ‘ 311/Houston et al. and further  in view of Packer et al. (US 2012/0123224)
Regarding claim 31, Centen et al. ‘166 does not disclose wherein the indication of quality of the CPR includes a quality score of the CPR administered to the person in need of emergency assistance. However, Centen et al. ‘166 already teach the “a system that can also be used in objectively training and testing an individual” (see [0007]). Moreover, Packer et al. teaches a real-time evaluation of CPR performance (see title) for analyzing performance of a rescuer in performing CPR (see [0002]) in which the indication of quality of the CPR includes a quality score of the CPR administered to the person in need of emergency assistance (“a score that indicates by one or more alpha-numeric indicators, a quality level with which the one or more activities were performed”, see [0013]). Therefore, it would have been obvious to one of ‘166 ‘s reference, such that the indication of quality of the CPR includes a quality score of the CPR administered to the person in need of emergency assistance, as taught and suggested by Packer et al., for the purpose of gathering information regarding the rescuer’s performance of CPR and other lifesaving techniques on a patient, so that data of performance may be gathered for direct primary measurements of aspects of CPR, such as depth and frequency of compressions, and also reported immediately on a patient monitor while the rescuer is performing CPR (see [0006]), thus as a result, the rescuer may receive greater motivation to improve his or her performance, given that he or she is being shown parameters on which his or her performance will ultimately be reviewed (see [0007]).
Regarding claims 32-34, Packer et al. disclose wherein the indication of quality of the CPR includes a determination of whether the quality score falls within an acceptable range based on one or more target CPR parameters (“appropriate range for compression” and “approved range”, see [0063]);  wherein the quality score is indicative of an instantaneous quality of CPR (“parameters that are being captured in real-time”, see [0083] and “rescuers themselves may also be provided with information … so that they may adjust their performance of care on a victim in real-time as they perform the care”, see [0060]) administered to the person in need of emergency assistance; wherein the quality score is indicative of an average quality of CPR (“average .
Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centen et al. ‘166/Pasquero et al/Centen et al. ‘ 311/Houston et al. , and further  in view of Liden (US 2009/0270931).
Regarding claims 40-41, Centen et al. ‘166 teaches that the haptic feedback includes is tactile feedback (see [0061]), but does not disclose the processing circuitry is configured to generate a signal via the output interface to switch rescuers performing CPR based on the indication of quality of the CPR being provided to the person in need of emergency assistance, wherein the pattern of haptic feedback includes the signal to switch rescuers performing CPR. However, Liden teaches a CPR system (see abstract, comprising an indication (audible instruction), emitted from a display 120 in response to generated signal from CPR software arranged on a mobile terminal, to switch rescuers performing CPR (Audible instruction 6B "Change rescuer if possible", see table in paragraph [0056]). Therefore, it would have  been obvious to a person of ordinary skill in the art at the time the invention was made to modify Centen et al. ‘166 's system, to generate a signal via the output interface to switch rescuers performing CPR based on the indication of quality of the CPR being provided to the person in need of emergency assistance, wherein the pattern of haptic feedback includes the signal to switch rescuers performing CPR, as suggested and taught by Liden, for the purpose of giving useful tactile feedback to a rescuer performing CPR, wherein the tactile feedback enabling the rescuer to know when to switch with another rescuer when possible thus allowing another fresh rescuer to replace the fatigued rescuer, thereby maintaining the highest quality level of CPR.
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centen et al. ‘166/Pasquero et al/Centen et al. ‘ 311/Houston et al. , and further  in view of Lurie (US 5,645,522)
Regarding claim 48, Centen et al. ‘166 does not disclose wherein a lower side of the housing comprises an adhesive configured to adhere to the chest of the person in need of emergency assistance, thereby coupling the chest compression assembly to the chest of the person in need of emergency assistance.  However, Lurie teaches a chest compression assembly 30 (“applicator body 30”, fig. 3, see abstract) comprising a body or housing 32 (fig. 3) and wherein a lower side of the housing comprises an adhesive (“adhesive”, see col. 9, line 66 to col. 10 line 2) configured to adhere to the chest of the person in need of emergency assistance, thereby coupling the chest compression assembly to the chest of the person in need of emergency assistance (see col. 7, lines 3-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Centen et al. ‘166 such that  a lower side of the housing comprises an adhesive configured to adhere to the chest of the person in need of emergency assistance, as taught and suggested by Lurie, for the purpose of providing suitable means for adhering the lower surface of the chest compression assembly to the patient's chest (see col. 7, lines 3-8), thereby preventing unwanted movement or slippage of the assembly during use.  
Claim 49, as best understood rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centen et al. ‘166/Pasquero et al/Centen et al. ‘ 311/Houston et al., and further in view in view of Liden (US 2009/0270931).
Regarding claim 49, the combined references teach a continuous vibration (as taught by Houston see discussion of claim 25 above), but does not disclose the continuous vibration provides an indication to switch rescuers performing CPR as the second type of information. However, Liden teaches a CPR system (see abstract, comprising an indication (audible instruction), emitted from a display 120 in response to generated signal from CPR software arranged on a mobile terminal, to switch rescuers performing CPR (Audible instruction 6B "Change rescuer if possible", see table in paragraph [0056]). Therefore, it would have  been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined references,  such that the second type of information would include the continuous vibration that provides an indication to switch rescuers performing CPR, as suggested and taught by Liden, for the purpose of selectively providing useful tactile continuous vibration feedback to a rescuer performing CPR, wherein the tactile feedback enabling the rescuer to know when to switch with another rescuer when possible thus allowing another fresh rescuer to replace the fatigued rescuer, thereby maintaining the highest quality level of CPR.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive for the following reasons:
In response to Applicant’s argument that “Houston merely discloses a vibration actuator that can be pulsed or operated continuously and provides no teaching or suggestion of providing a pattern of haptic feedback comprising a first pattern comprising a periodic vibration to provide a first type of information to a rescuer and a second pattern 
In this case, Centen et al. ‘166 already teaches a pattern of haptic feedback for the rescuer (“a feedback component, for example through audible, visual and/or tactile feedback”, see [0061]), but does not disclose that wherein the pattern of haptic feedback comprises a first pattern to provide a first type of information to the rescuer and a second pattern to provide a second type of information to the rescuer. However, Centen et al. ‘311 teaches a processing unit configured to receive the at least one parameter from the at least one sensor and to send information based on the parameter to the at least one feedback component (see abstract),  wherein the  feedback comprises a first pattern to provide a first type of information to the rescuer and a second pattern to provide a second type of information, such as tactile feedback (e.g., a small vibration), which may be used to control “the rate of compression” (first type of information) and other additional types of tactile feedback may be given to the user when “the compression depth” (second type of information) is to shallow or deep (see Centen et al. ‘311 [0105]). Therefore it would have been obvious to one of ordinary skill 311, for the purpose of enhancing training or improving cardiopulmonary resuscitation procedures during use (see Centen et al. ‘311’s abstract) 
Moreover, Centen et al. ‘166 in view of Centen et al. ‘311 teach that the first pattern of the pattern of haptic feedback includes a vibration, which provides an indication to the rescuer of a target rate of chest compressions to be administered as the first type of information (“tactile feedback (e.g., a small vibration), which may be used to control the rate of compression”, see [0105] of Centen et al. ‘311); and wherein the second pattern of the pattern of haptic feedback includes a vibration (other types of tactile feedback may be given to the user when “the compression depth” is to shallow or deep, see [0105] of Centen et al. ‘311), but does not disclose that  wherein the first pattern of the pattern of haptic feedback providing a first type of information that includes a periodic vibration providing an indication of a target rate of chest compressions, and wherein the second pattern of the pattern of haptic feedback providing a second information that includes a continuous vibration. However, Houston et al. teaches that vibration actuators can be used in a variety of methods to create haptic effects that includes the  feedback comprises a first pattern to provide a first type of information to the rescuer and a second pattern to provide a second type of information , such as vibration actuators can be operated continuously (a second pattern to provide a second type of information) throughout the duration of a specified pulsed (periodic vibration) on and off during the haptic effect (a first pattern to provide a first type of information), wherein by pulsing vibration actuators on and off the user feels only a small number of vibrations, then feels a pause, and then the vibration resumes (see [0252]).Therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combined references, such that the first pattern of the pattern of haptic feedback includes a periodic vibration, and wherein the second pattern of the pattern of haptic feedback includes a continuous vibration, as suggested and taught by Houston et al, for the purpose of creating various haptic effects by selecting suitable types of feedback, such as  periodic vibration in order to generating secondary sensations associated with the frequency of pulsing the actuators on and off (see Houston’s [0252]) and continuous vibration which can be used to control the depth of chest compression (see Centen ‘311’s [0105]) as desired.
Furthermore, the Examiner respectfully disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of claim 25  is interpreted as reasonably broad enough to still be met by the structural recitations within the prior art, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations of independent claim 25 are met by the prior art of Centen et al. ‘166 in view of Pasquero et al and Centen et al. ‘311, and further in view of Houston et al, as interpreted above in light of the Amendment.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/QUANG D THANH/Primary Examiner, Art Unit 3785